Case: 11-20407     Document: 00511534040         Page: 1     Date Filed: 07/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 8, 2011
                                     No. 11-20407
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

RICHARD M. PLATO,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-263-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Richard M. Plato appeals the district court’s affirmance of the magistrate
judge’s order of pretrial detention. Absent an error of law, we will uphold a
district court’s pretrial detention order if it is supported by the proceedings in
that court, a deferential standard of review that equates to an abuse of
discretion standard. United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).
        Plato has not shown that the district court made an error of law. The
district court’s determination that the Government had shown by a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20407   Document: 00511534040     Page: 2   Date Filed: 07/08/2011

                                 No. 11-20407

preponderance of the evidence that no condition or combination of conditions
could reasonably assure Plato’s presence at trial is supported by the record. See
18 U.S.C. § 3142; United States v. Westbrook, 780 F.2d 1185, 1189-90 (5th Cir.
1986). Accordingly, the pretrial detention order is AFFIRMED.




                                       2